—Appeals (1) from a decision of the Unemployment Insurance Appeal Board, filed February 11, 1997, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed, and (2) from a decision of said Board, filed July 22, 1997, which charged claimant with a recoverable overpayment of benefits.
Claimant was receiving unemployment insurance benefits while he was employed of counsel to a law firm and also teach*885ing a college course. When he applied for benefits, he inaccurately reported his work at the law firm and failed to disclose the teaching position. In a decision filed and mailed to claimant on February 11, 1997, the Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive benefits because he was not totally unemployed and found that he willfully misrepresented his unemployment. In a subsequent decision, the Board assessed claimant with a recoverable overpayment of benefits. With regard to the timeliness of claimant’s appeal from the Board’s February 11, 1997 decision, claimant asserts that he relocated while his claim for benefits was pending and did not receive the decision until it was remailed to his correct address on March 12, 1997. Even assuming that claimant’s time to appeal could be measured from the date the decision was remailed, however, his appeal was not filed until May 10, 1997 and must therefore be dismissed as untimely (see, Labor Law § 624; Matter of Linderman [Hudacs], 207 AD2d 929). In any event, were we to address the merits, we would conclude that the Board’s finding of willful misrepresentation is supported by substantial evidence (see, Matter of Le Pore [Sweeney], 248 AD2d 783; Matter of Silverstein [Sweeney], 236 AD2d 757). Finally, our review of the record reveals no error in the Board’s July 22, 1997 decision assessing claimant a recoverable overpayment of $975.
Mikoll, J. P., Mercure, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the appeal from the decision filed February 11, 1997 is dismissed. Ordered that the decision filed July 22, 1997 is affirmed, without costs.